              Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and
 BBPOS LIMITED,

           Plaintiffs,

                           v.
                                                     Civil Docket No: 1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 and INGENICO GROUP SA,

           Defendants.


   PLAINTIFFS’ MOTION FOR RECONSIDERATION OF AUGUST 31, 2020 ORDER

         Plaintiffs AnywhereCommerce, Inc. (“AnywhereCommerce”) and BBPOS Limited

(“BBPOS”), by and through counsel, submit this Motion for Reconsideration of August 31, 2020

Order (the “Motion”), requesting that the Court reconsider its order, dated August 31, 2020 (Dkt.

No. 118) (the “Order”), as to Plaintiff’s Motion to Compel Production of Documents (Dkt. Nos.

104, 105) (the “Motion to Compel”) for the reasons stated below and in the accompanying

Memorandum of Law.

         1.        On August 31, 2020, the Court issued an Order granting in part Plaintiff’s Motion

to Compel, with the intention of clearing the way for the parties to conduct discovery efficiently

without the burdens imposed by the 2018 French General Data Protection Regulation (the

“GDPR”). Specifically, the Court granted the Motion to Compel “to the extent that it requests an

order compelling Defendants Ingenico Inc. and Ingenico Corp. to produce responsive documents

in their custody or control, that are located in the United States, without redaction or withholding

of personal data pursuant to the GDPR. Following the production of domestic discovery from these

two Defendants, Plaintiffs may renew their motion to compel as to Defendant Ingenico Group SA




4839-5459-5539.1
              Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 2 of 11




or as to documents held abroad by the domestic Defendants if the parties are not otherwise able to

come to an agreement concerning the appropriate scope of discovery in this matter.” (Order, at 7).

         2.        Plaintiffs agree with the Court’s ruling as to Ingenico Inc. and Ingenico Corp. and

broadly that Defendants must produce domestically held responsive documents.                However,

Plaintiffs request that the Court reconsider its ruling as to the remainder of the responsive

documents in Defendants’ possession, custody, or control – in particular, those documents held by

Ingenico Group SA or otherwise not maintained in the United States. The key decisionmakers

(and therefore the key witnesses) and the important documents and evidence relevant to Plaintiffs’

claims are in France – which Defendants have acknowledged in their initial disclosures and

through the ESI Protocol. Given the parties’ shared belief as to the importance of those individuals

and documents, Plaintiffs request that the Court reconsider its Order.

         WHEREFORE, Plaintiffs request that the Court modify its Order to fully grant their

Motion to Compel.

         Respectfully submitted this 4th day of December 2020,


                                                        Plaintiffs
                                                        AnywhereCommerce, Inc.
                                                        and BBPOS Limited,

                                                        By their attorneys,

                                                        Jonathon D. Friedman (BBO #180130)
                                                        Robert P. Rudolph (BBO # 684583)
                                                        Rudolph Friedmann LLP
                                                        92 State Street
                                                        Boston, MA 02109
                                                        Tel.: (617) 723-7700
                                                        Fax: (617) 227-0313
                                                        jfriedmann@rflawyers.com
                                                        rrudolph@rflawyers.com

                                                        -and-


                                                    2
4839-5459-5539.1
            Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 3 of 11




                                              KUTAK ROCK LLP

                                              /s/ Melissa A. Bozeman
                                              Oliver D. Griffin (Pro Hac Vice)
                                              Pennsylvania Bar No. 88026
                                              Oliver.griffin@kutakrock.com
                                              Peter N. Kessler (Pro Hac Vice)
                                              Pennsylvania Bar No. 209033
                                              Peter.kessler@kutakrock.com
                                              Melissa A. Bozeman (Pro Hac Vice)
                                              Pennsylvania Bar No. 201116
                                              Melissa.bozeman@kutakrock.com
                                              1760 Market Street
                                              Suite 1100
                                              Philadelphia, PA 19103-4104
                                              (215) 299-4384 (Telephone)
                                              (215) 981-0719 (Facsimile)

                                              Daniel Carmeli (Pro Hac Vice)
                                              Colorado Bar No. 52880
                                              Daniel.carmeli@kutakrock.com
                                              1801 California Street
                                              Suite 3000
                                              Denver, CO 80202-2652
                                              (303) 297-2400 (Telephone)
                                              (303) 292-7799 (Facsimile)

                                              -and-

                                              Ricardo G. Cedillo (Pro Hac Vice)
                                              Davis, Cedillo & Mendoza, Inc.
                                              755 E. Mulberry Ave
                                              Suite 500
                                              San Antonio, TX 78212
                                              (210) 822-6666 (Telephone)
                                              rcedillo@lawdcm.com




                                          3
4839-5459-5539.1
            Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 4 of 11




                   CERTIFICATION UNDER LOCAL CIVIL RULE 7.1(A)(2)

         I certify that I met and conferred via telephone conference and email on November 12 and

December 3, 4 with counsel for Defendants in a good faith effort to resolve or narrow this issue.

Defendants have indicated that Defendants cannot agree to Plaintiffs’ requested disclosure of

documents absent a Court order.

                                                  /s/ Daniel Carmeli




4839-5459-5539.1
         Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 5 of 11




                                CERTIFICATE OF SERVICE

       I certify that on this 4th day of December 2020, the foregoing was electronically filed with

the Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.


                                                    /s/ Melissa A. Bozeman
                                                    Melissa A. Bozeman
            Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 6 of 11




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and
 BBPOS LIMITED,

           Plaintiffs,

                         v.
                                                   Civil Docket No: 1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 and INGENICO GROUP SA,

           Defendants.


        MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
              RECONSIDERATION OF AUGUST 31, 2020 ORDER

         On August 31, 2020, the Court issued an Order granting in part Plaintiff’s Motion to

Compel, with the intention of clearing the way for the parties to conduct discovery efficiently

without the burdens imposed by the 2018 French General Data Protection Regulation (the

“GDPR”). Specifically, the Court “limit[ed] consideration of the motion to the extent it seeks an

order compelling discovery from the domestic defendants, Ingenico Inc. and Ingenico Corp.”

(Order, at 4). In that regard, the Court granted the motion

         to the extent that it requests an order compelling Defendants Ingenico Inc. and
         Ingenico Corp. to produce responsive documents in their custody or control, that
         are located in the United States, without redaction or withholding of personal data
         pursuant to the GDPR. Following the production of domestic discovery from these
         two Defendants, Plaintiffs may renew their motion to compel as to Defendant
         Ingenico Group SA or as to documents held abroad by the domestic Defendants if
         the parties are not otherwise able to come to an agreement concerning the
         appropriate scope of discovery in this matter.

(Order, at 7). On November 6, 2020, the Court held a conference regarding a dispute that had

arisen with respect to Defendants’ compliance with the Order. During that conference, certain

case-specific factual nuances came to the Court’s attention that caused the Court to reevaluate its




4853-2343-0611.1
            Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 7 of 11




Order. As such, the Court invited Plaintiffs to file a motion for reconsideration of the Order to

assist the Court fully assess the issues. This Motion follows.

         Plaintiffs agree with the Court’s ruling as to Ingenico Inc. and Ingenico Corp. and broadly

that Defendants must produce domestically held responsive documents. However, Plaintiffs

request that the Court reconsider its ruling as to the remainder of the responsive documents in

Defendants’ possession, custody, or control – in particular those documents held by Ingenico

Group SA or otherwise not maintained in the United States. A district court has “substantial

discretion and broad authority” in addressing motions for reconsideration and may grant such

motions where, among other reasons, it “has patently misunderstood a party . . . or has made an

error not of reasoning but of apprehension.” Ruiz Rivera v. Pfizer Pharm., LLC, 521 F.3d 76, 81,

82 (1st Cir. 2008); see also Provanzano v. Parker View Farm, Inc., 827 F. Supp. 2d 53, 62 (D.

Mass. 2011). As was made evident during the November 6, 2020 conference, certain facts

regarding the nature, role, and significance of the French individuals and documents were not fully

apprehended in reaching the decision specified in the Order.

         As counsel for Plaintiffs explained during the conference, the key decisionmakers (and

therefore the key witnesses) and the important documents and evidence relevant to Plaintiffs’

claims are in France. Plaintiffs’ counsel referred to a letter it had received from Defendants’

counsel, dated September 24, 2020, that indicated that, pursuant to the Order, Defendants would

not be collecting, reviewing, or producing documents belonging to Christopher Dolique, Vince

Tallent, Phillippe Lazare, Christopher Coonen, Jean-Marc Thienpoint, and Florian Sailler.

(Exhibit 1, at 2-3). But, as Plaintiffs’ counsel highlighted during the conference, Defendants

identified each of those individuals in their own initial disclosures (see Exhibit 2, at 3-4), as did

Plaintiffs – except for Jean-Marc Thienpoint and Florian Sailler (see Exhibit 3, at 3-4). Moreover,



                                                  2
4853-2343-0611.1
            Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 8 of 11




Defendants agreed to designate all six of those individuals as custodians as part of the Stipulated

ESI Protocol (hereinafter referred to as the “Withheld Custodians”).

         Plaintiffs understand that the Withheld Custodians have critical information and documents

relating to Defendants’ operations, mobile commerce activities, and acquisition of ROAM Data,

Inc. and that company’s mobile commerce activities. These subject matters go directly to the heart

of Plaintiffs’ claims, which allege that Defendants misappropriated BBPOS Limited’s (“BBPOS”)

trade secrets through their acquisition of ROAM Data, Inc. (which had been licensing BBPOS’s

technology) and then used those trade secrets to create and develop their own mobile commerce

products.      Defendants’ acquisition of ROAM Data, Inc., Defendants’ misappropriation of

BBPOS’s trade secrets through that acquisition, and Defendants’ pursuit of a competing product

line by leveraging those trade secrets all occurred and were documented in France by the Withheld

Custodians. As such, Plaintiffs had expected to discover the information and obtain the documents

they needed relating to these key issues from the Withheld Custodians.

         Given the parties’ shared belief as to the importance of the Withheld Custodians, Plaintiffs

request that the Court reconsider its Order that inadvertently shielded the Withheld Custodians

from this case and otherwise inadvertently introduced inefficiencies into the discovery process.

As Plaintiffs explained in their Motion to Compel, the GDPR does not apply to this litigation,

thereby entitling them to discover Defendants’ information and documents (particularly in relation

to the Withheld Custodians) even though held in France. Accordingly, Plaintiffs request that the

Court modify its Order to fully grant their Motion to Compel.

         Respectfully submitted this 4th day of December, 2020,


                                                      Plaintiffs
                                                      AnywhereCommerce, Inc.
                                                      and BBPOS Limited,


                                                  3
4853-2343-0611.1
            Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 9 of 11




                                              By their attorneys,

                                              Jonathon D. Friedman (BBO #180130)
                                              Robert P. Rudolph (BBO # 684583)
                                              Rudolph Friedmann LLP
                                              92 State Street
                                              Boston, MA 02109
                                              Tel.: (617) 723-7700
                                              Fax: (617) 227-0313
                                              jfriedmann@rflawyers.com
                                              rrudolph@rflawyers.com

                                              -and-

                                              KUTAK ROCK LLP

                                              /s/ Melissa A. Bozeman
                                              Oliver D. Griffin (Pro Hac Vice)
                                              Pennsylvania Bar No. 88026
                                              Oliver.griffin@kutakrock.com
                                              Peter N. Kessler (Pro Hac Vice)
                                              Pennsylvania Bar No. 209033
                                              Peter.kessler@kutakrock.com
                                              Melissa A. Bozeman (Pro Hac Vice)
                                              Pennsylvania Bar No. 201116
                                              Melissa.bozeman@kutakrock.com
                                              1760 Market Street
                                              Suite 1100
                                              Philadelphia, PA 19103-4104
                                              (215) 299-4384 (Telephone)
                                              (215) 981-0719 (Facsimile)

                                              Daniel Carmeli (Pro Hac Vice)
                                              Colorado Bar No. 52880
                                              Daniel.carmeli@kutakrock.com
                                              1801 California Street
                                              Suite 3000
                                              Denver, CO 80202-2652
                                              (303) 297-2400 (Telephone)
                                              (303) 292-7799 (Facsimile)

                                              -and-

                                              Ricardo G. Cedillo (Pro Hac Vice)
                                              Davis, Cedillo & Mendoza, Inc.


                                          4
4853-2343-0611.1 1000485.v1
           Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 10 of 11




                                              755 E. Mulberry Ave
                                              Suite 500
                                              San Antonio, TX 78212
                                              (210) 822-6666 (Telephone)
                                              rcedillo@lawdcm.com




                                          5
4853-2343-0611.1
           Case 1:19-cv-11457-IT Document 125 Filed 12/04/20 Page 11 of 11




                                  CERTIFICATE OF SERVICE

         I certify that on this 4th day of December 2020, the foregoing was electronically filed with

the Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.


                                                       /s/ Melissa A. Bozeman
                                                       Melissa A. Bozeman




4853-2343-0611.1
